November 14, 2013.




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                    NICKOLOSIE D. GRADNEY, Appellant

NO. 14-13-00574-CV                          V.

                        DEBORAH CAYTON, Appellee
                     ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on May 31, 2013. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Nickolosie D. Gradney.
      We further order this decision certified below for observance.